Citation Nr: 1038371	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-13 065	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected prostate cancer with erectile dysfunction.  


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
which assigned a 20 percent evaluation for the Veteran's service-
connected prostate cancer with erectile dysfunction.  The Board 
notes that during the pendency of the appeal, the RO issued a 
March 2010 rating decision which assigned the Veteran a 40 
percent evaluation for his service- connected prostate cancer 
with erectile dysfunction.    


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 
1966 to January 1971.

2.	On August 26, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


